Exhibit 10.5

AMENDMENT TO REAL ESTATE LOAN AGREEMENT

(CHS Properties)

THIS AMENDMENT TO REAL ESTATE LOAN AGREEMENT is dated this 1st day of May, 2017
(this “Amendment”), by and among certain Affiliates of MPT OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“MPT”) as further described
on the signature pages hereto (collectively, jointly and severally, “Lender”),
and certain Affiliates of STEWARD HEALTH CARE SYSTEM LLC, a Delaware limited
liability company, “Steward Health”) as further described on the signature pages
hereto (collectively, jointly and severally, “Borrower”).

WITNESSETH:

WHEREAS, Lender and Borrower are parties to that certain Real Estate Loan
Agreement, dated as of October 3, 2016 (as the same has been or hereafter may be
modified, amended or restated from time to time, the “Loan Agreement”), pursuant
to which Lender has made a term loan to Borrower, on a joint and several basis,
in the original principal amount of Six Hundred Million and No/100 Dollars
($600,000,000);

WHEREAS, certain Affiliates of MPT and Steward Health are parties to that
certain Master Lease Agreement, dated as of October 3, 2016, as amended by that
certain Joinder and Amendment to Master Lease, dated as of the date hereof (as
the same may be or has been amended, modified and restated from time to time,
the “Master Lease”);

WHEREAS, Steward Health and CHS/Community Health Systems, Inc., a Delaware
corporation, (“CHS Seller”), are parties to that certain Asset Purchase
Agreement, dated as of February 16, 2017 (the “Underlying Acquisition
Agreement”);

WHEREAS, pursuant to the Underlying Acquisition Agreement, Steward Health has
agreed to cause certain of its designated Affiliates, Steward Medical Group,
Inc., a Massachusetts corporation, Steward Hillside Rehabilitation Hospital,
Inc., Steward Trumbull Memorial Hospital, Inc., Steward Northside Medical
Center, Inc., Steward Easton Hospital, Inc., Steward Sharon Regional Health
System, Inc., Steward Sebastian River Medical Center, Inc., Steward Rockledge
Hospital, Inc., and Steward Melbourne Hospital, Inc., each a Delaware
corporation, SHC Youngstown Ohio PSC LLC, Brevard SHC Holdings LLC, and Steward
Florida ASC LLC, each a Delaware limited liability company (collectively, the
“New Lessees”), to purchase from CHS Seller and certain of its Affiliates
(collectively, the “CHS Seller Entities”) certain assets, including certain
parcels of real property located in the States of Ohio, Pennsylvania and
Florida, as more particularly described in the Master Lease (the “CHS
Property”);

WHEREAS, Steward and MPT of Easton-Steward, LLC, MPT of Hillside-Steward, LLC,
MPT of Melbourne-Steward, LLC, MPT of Rockledge-Steward, LLC, MPT of
Sebastian-Steward, LLC, MPT of Sharon-Steward, LLC, MPT of Warren-Steward, LLC
and MPT of Youngstown-Steward, LLC, each a Delaware limited liability company
(collectively, the “New Lessors”), are parties to that certain CHS Master
Agreement, dated as of February 16, 2017 (the “CHS Master Agreement”), pursuant
to which New Lessors agreed to acquire the CHS Property directly from CHS Seller
Entities, which transaction has been consummated as of the date hereof;



--------------------------------------------------------------------------------

WHEREAS, contemporaneously herewith, certain Affiliates of MPT and certain
Affiliates of Steward Health have entered into an amendment to the Master Lease
to provide, among other things, (a) that the CHS Property is subject to the
Master Lease, (b) that New Lessors and New Lessees are joined as lessor and
lessee thereunder, respectively, (c) that New Lessors are leasing the CHS
Property to the New Lessees in accordance therewith, and (d) for certain other
amendments and modifications as provided therein;

WHEREAS, Borrower has derived, and will continue to derive, direct and indirect
benefits (financial and otherwise) in the form of economies of scale, access to
capital and other important strategic operational benefits and from the fundings
and transactions described above; and

WHEREAS, Lender and Borrower desire to amend and modify the Loan Agreement as
set forth herein.

NOW, THEREFORE, in consideration of mutual covenants, conditions and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, do hereby covenant and agree as follows:

1.    Capitalized Terms. Capitalized terms used and not otherwise defined in
this Amendment shall have the meanings ascribed thereto in the Loan Agreement.

2.    Amendments. Notwithstanding any provisions of the Loan Agreement to the
contrary, effective immediately, the parties hereby amend the Loan Agreement as
follows:

(a)    New Defined Terms. Article I is amended to add the following as a new
defined terms and definitions under the Loan Agreement:

CHS Master Agreement: That certain CHS Master Agreement, dated February 16,
2017, among Steward Health and certain of the MPT Lessors.

Loan Guaranty: That certain Guaranty, dated as of May 1, 2017 executed and
delivered by the Master Lessee Affiliates in favor of the Lender, as the same
may be modified, amended, restated and/or supplemented from time to time.

(b)    Restated Defined Terms. Article I is amended to restate in its entirety
each of the following defined terms and definitions:

Master Lessee Affiliates: Collectively, Steward St. Elizabeth’s Medical Center
of Boston, Inc., Steward Holy Family Hospital, Inc., Steward Good Samaritan
Medical Center, Inc., Steward St. Anne’s Hospital Corporation, and Morton
Hospital, A Steward Family Hospital, Inc., Steward Hillside Rehabilitation
Hospital, Inc., Steward Trumbull Memorial Hospital, Inc., Steward Northside
Medical Center, Inc., Steward Easton Hospital, Inc., Steward Sharon Regional
Health System, Inc., Steward Sebastian River Medical Center, Inc., Steward
Rockledge Hospital, Inc., and Steward Melbourne Hospital, Inc., each a Delaware
corporation, Steward Medical Group, Inc., a Massachusetts corporation, SHC
Youngstown Ohio PSC LLC, Brevard SHC Holdings LLC, and Steward Florida ASC LLC,
each a Delaware limited liability company.

 

2



--------------------------------------------------------------------------------

MPT Lessors: Collectively, jointly and severally, MPT of Methuen-Steward, LLC
(in such capacity), MPT of Brighton-Steward, LLC, MPT of Fall River-Steward,
LLC, MPT of Brockton-Steward, LLC and MPT of Taunton-Steward, LLC, MPT of
Easton-Steward, LLC, MPT of Hillside-Steward, LLC, MPT of Melbourne-Steward,
LLC, MPT of Rockledge-Steward, LLC, MPT of Sebastian-Steward, LLC, MPT of
Sharon-Steward, LLC, MPT of Warren-Steward, LLC and MPT of Youngstown-Steward,
LLC, each a Delaware limited liability company.

Obligation Documents: Individually and collectively, the Loan Documents, the
Master Lease, the Real Estate Contract, the LLC Agreement (solely with respect
to MPT Required Provisions), the Strategic Agreement, the Guaranty, the Loan
Guaranty, the Pledge Agreement, the Security Agreement, the Environmental
Indemnification Agreement, the Non-Competition Agreement, the CHS Master
Agreement and all other leases, promissory notes, and agreements entered into
between Lender or any Affiliate of Lender, on the one hand, and any Facility
Borrower, Guarantor or any of their respective Affiliates, on the other hand,
relating to the transactions contemplated under this Agreement and the Master
Lease, as any of the same may be modified, amended or restated from time to
time; provided, however, that the Equity Purchase Agreement shall be excluded
from the Obligation Documents for purposes of this Agreement.

3.    Temporary Adjustment to Financial Covenants for New Lessees. For purposes
of testing compliance with the financial covenants described in Sections 14.1(k)
and (l) of the Loan Agreement and notwithstanding anything therein to the
contrary, Lender and Borrower agree as follows:

(a)    For a period of twelve (12) months immediately following the date of this
Amendment (“Suspended Period”), the New Lessees shall not be subject to or
included in the calculation of the financial covenants described in Sections
14.1(k) and (l) of the Loan Agreement.

(b)    For a period of twelve (12) months immediately following the Suspended
Period (the “Ramp-Up Period”), in lieu of including the trailing twelve
(12) months’ earnings as part of the calculation of EBITDAR of the New Lessees,
the portion of the earnings and payment obligations of Steward Health and its
Subsidiaries related to the New Lessees, as part of the calculation of EBITDAR,
shall only be based on the New Lessees’ earnings and payment obligations from
and after the expiration of the Suspended Period.

4.    Representations and Warranties. Each of the parties to this Amendment
hereby represent and warrant to the other parties to this Amendment that (a) the
execution and delivery of this Amendment and the obligations created hereby have
been duly authorized by all necessary proceedings on its part, (b) it has full
legal right, power and authority to enter into this Amendment and to incur the
obligations provided for herein, (c) this Amendment constitutes its valid and
legally binding obligation, enforceable against it in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, and similar laws affecting
the enforcement of creditor’s rights or contractual obligations generally and,
as to enforcement, to general principles of equity, regardless of whether
applied in a proceeding at law or in equity; and (d) no approval or consent of
any foreign, federal, state, county, local or other governmental or regulatory
body, and no approval or consent of any other person is required in connection
with its execution and delivery of this Amendment or its consummation and
performance of the transactions contemplated hereby.

 

3



--------------------------------------------------------------------------------

5.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

6.    Ratification. Except as expressly amended hereby, the parties hereby
confirm and ratify the Loan Agreement in all respects.

7.    Necessary Action. Each party shall perform any further acts and execute
and deliver any documents that may be reasonably necessary to carry out the
provisions of this Amendment.

8.    Joint Drafting. The parties hereto and their respective counsel have
participated in the drafting and redrafting of this Amendment and the general
rules of construction which would construe any provisions of this Amendment in
favor of or to the advantage of one party as opposed to the other as a result of
one party drafting this Amendment as opposed to the other or in resolving any
conflict or ambiguity in favor of one party as opposed to the other on the basis
of which party drafted this Amendment are hereby expressly waived by all parties
to this Amendment.

9.    Governing Law. This Amendment shall be governed by and construed in
accordance with the terms set forth in Section 21.10 of the Loan Agreement.

10.    Interpretation; Severability. This Amendment, including the exhibits
attached hereto, and other written agreements executed and delivered in
connection herewith by the parties, shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
is held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Amendment, unless the severance of such provision would be in opposition
to the parties’ intent with respect to such provision.

11.    Entire Agreement; Modification. This Agreement, together with all
exhibits, schedules and the other documents referred to herein, embody and
constitute the entire understanding between the parties with respect to the
transactions contemplated herein, and all prior or contemporaneous agreements,
understandings, representations and statements (oral or written) are merged into
this Agreement. No waiver of any provision hereunder or any breach or default
hereof shall extend to or affect in any way any other provision or prior or
subsequent breach or default. Neither this Agreement, any exhibit or schedule
attached hereto, nor any provision hereof or thereof may be modified or amended
except by an instrument in writing signed by Lender and Borrower.

12.    Counterparts. This Amendment may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together shall constitute one and the same instrument.

[Intentionally left blank.]

[Signatures appear on the following pages.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused their duly
authorized representatives to execute this Amendment as of the date first above
written.

 

LENDER: MPT OF DORCHESTER-STEWARD, LLC MPT OF METHUEN-STEWARD, LLC MPT OF
NORWOOD-STEWARD, LLC MPT OF AYER-STEWARD, LLC By:   MPT Operating Partnership,
L.P Its:   Sole Member of each above-referenced entity By:  

/s/ R. Steven Hamner

Name:   R. Steven Hamner Its:   Executive Vice President and CFO

[Signature page 1 of 2 to Amendment to Loan Agreement (CHS)]



--------------------------------------------------------------------------------

BORROWER: STEWARD HOLY FAMILY HOSPITAL, INC., STEWARD CARNEY HOSPITAL, INC.,
STEWARD NORWOOD HOSPITAL, INC. NASHOBA VALLEY MEDICAL CENTER, A STEWARD FAMILY
HOSPITAL, INC., By:  

/s/ Joseph C. Maher, Jr.

Name:  

Joseph C. Maher, Jr.

Title:  

Secretary

[Signature page 2 of 2 to Amendment to Loan Agreement (CHS)]